UNITED STATES DISTRICT COUR 7
SOUTHERN DISTRICT OF CALIFO

UNITED STATES OF Al\rIERICA,

Plaintiff,
VS.

Andrew Allen VAN VOORH[ES,

Defendant.

 

 

 

 
 
  

CaseNo.17CR39 4-C ~ l

sourl-i§a'il nisi arc
_E'Y__ ,

 

JUDGMENT OF DISMISSAL

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

   

`Hi'¥"l

 

7 _,~.i...,
" T' § §§ ij `r""‘.`l_

 

4 'j=-o;LL;-;oa.r\u/-\
' L v \ oesu‘r~r

an indictment has been filed in another case against the defendant and the Court has

 

 

 

m granted the motion of the Government for dismissal of this case, Without prejudice; or
l:l the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Governrnent for dismissal, with prejudice; or
m the Court has granted the motion of the defendant for a judgment of acquittal; or

E a jury has been Waived, and the Court has found the defendant not guilty; or

E the jury has returned its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Indictment/Information:

Dated: 11/29/2018 %w/M

 

 

Hon`.’Peter C. LeWisC/
United States Magistrate Judge

 

